                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION

SHIRLEY MILLER                                                                           PLAINTIFF


v.                                     Case No. 1:19-cv-1065


LINCOLN LIFE ASSURANCE COMPANY OF BOSTON
f/k/a LIBERTY LIFE ASSURANCE
COMPANY OF BOSTON                                                                      DEFENDANT

                                              ORDER

       Before the Court is the parties’ Stipulation of Dismissal. (ECF No. 6). On February 27,

2020, the parties filed the instant stipulation, stating that they wish to dismiss this matter with

prejudice pursuant to Federal Rule of Civil Procedure 41(a). Rule 41(a) provides that an action

may be dismissed by “a stipulation of dismissal signed by all parties who have appeared.” The

instant stipulation of dismissal is signed by all parties to this matter. Accordingly, the above-styled

case is hereby DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED, this 25th day of March, 2020.

                                                               /s/ Susan O. Hickey
                                                               Susan O. Hickey
                                                               Chief United States District Judge
